The petition recites that James E. Tiffany is the father and proper guardian of William McFarland Tiffany, who is restrained of his liberty by the judge of the bation officer, and May C. Sprague, matron of Maude juvenile court of Los Angeles County, the referee, pro-Booth Home in Los Angeles. The detention is alleged to be illegal in that a petition under the provisions of the Juvenile Court Act was filed on August 28, 1919, and the boy found by the referee to be a ward of the juvenile court, without the knowledge of this petitioner, and that no citation was served upon the father as required by law.
The respondent May C. Sprague, matron of the Maude Booth Home, answered to the writ, stating that the boy was in *Page 45 
her custody by virtue of a judgment entered in the juvenile court on September 5, 1919. Attached to her answer is a certified copy of the judgment, which recites that notice was served on James E. Tiffany more than twenty-four hours before the hearing, and that he was present at the time specified in the citation. By the judgment the boy is declared a ward of the court and ordered committed to the Maude Booth Home, in custody of the probation officer.
The Juvenile Court Act (Stats. 1915, p. 1225) provides that upon the filing of a petition stating that any person under the age of twenty-one years has no parent or guardian willing to exercise or capable of exercising proper parental control over him, a citation shall issue and be served on the parent or guardian having custody of the child at least twenty-four hours before the time therein specified for a hearing. Service of citation may be waived by voluntary appearance, and entry thereof made in the minutes of the court, or by written waiver filed with the clerk. On the hearing, the child may be declared a ward of the court and committed to the custody of the probation officer as in the act provided, subject to be returned to the court for further proceedings whenever deemed necessary or desirable. Any order so made by the court may be changed, modified, or set aside, as to the judgment of the court may seem proper.
[1] The judgment in this case recites that the steps prerequisite to jurisdiction were taken; and on collateral attack, the recitals are conclusive on this court. The petitioner in this proceeding is not permitted to prove that any statement contained in the judgment is false; and no evidence can be received to contradict the judgment, except to be in a proceeding in the superior court, brought directly for that purpose. (Ex parte Sternes, 77 Cal. 156, [11 Am. St. Rep. 251, 19 P. 275].) The judgment being valid on its face cannot be impeached in this proceeding.
Writ discharged.
Finlayson, P. J., and Thomas, J., concurred. *Page 46